     Case 1:18-cv-00650-NONE-SKO Document 36 Filed 08/19/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    ELIJAH LOPEZ,                                    Case No. 1:18-cv-00650-NONE-SKO (PC)

12                        Plaintiff,                   ORDER DISCHARGING ORDER TO
                                                       SHOW CAUSE AND GRANTING
13            v.                                       EXTENSION OF TIME

14    MORELOCK,                                        (Docs. 34, 35)

15                        Defendant.                   30-DAY DEADLINE

16

17           On June 8, 2020, Defendant filed a motion for summary judgment on the grounds that

18   Plaintiff failed to exhaust administrative remedies prior to filing suit. (Doc. 33.) Plaintiff failed to

19   respond to Defendant’s motion within the allowable time; therefore, the Court issued an order to

20   show cause why this action should not be dismissed for his failure to prosecute. (Doc. 34.) On

21   August 17, 2020, Plaintiff filed a response to the order to show cause, in which he states that he

22   misunderstood Defendant’s filing and requests an extension of time to respond to the motion for

23   summary judgment. (Doc. 35.)

24           Good cause appearing, the Court DISCHARGES its order to show cause (Doc. 34) and

25   GRANTS Plaintiff’s request for an extension of time (Doc. 35). Plaintiff shall have 30 days from

26   the date of service of this order to file an opposition or a statement of non-opposition to

27   Defendant’s motion for summary judgment, pursuant to the directives provided in Defendant’s

28   Rand Warning to Plaintiff Regarding Opposing Summary Judgment. Failure to comply with this
     Case 1:18-cv-00650-NONE-SKO Document 36 Filed 08/19/20 Page 2 of 2


 1   order may result in a recommendation that this action be dismissed for failure to obey a court

 2   order.

 3
     IT IS SO ORDERED.
 4

 5   Dated:    August 19, 2020                                   /s/   Sheila K. Oberto               .
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      2
